
	

114 HR 3161 IH: Timber Revitalization and Economic Enhancement Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3161
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Heartland,
			 Habitat, Harvest, and Horticulture Act of 2008 relating to timber, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Timber Revitalization and Economic Enhancement Act of 2015. 2.Treatment of timber gains (a)Special rate made permanentParagraph (1) of section 1201(b) of the Internal Revenue Code of 1986 is amended by striking ending after the date and all that follows through after such date and inserting beginning after the date of the enactment of the Timber Revitalization and Economic Enhancement Act of 2015.
			(b)Adjustment of special rate
 (1)In generalClause (i) of section 1201(b)(1)(B) of such Code is amended by striking 15 percent and inserting 20 percent. (2)Conforming amendmentSection 55(b) of such Code is amended by striking paragraph (4).
 (c)Computation for taxable years in which rate first appliesParagraph (3) of section 1201(b) of such Code is amended to read as follows:  (3)Computation for taxable years in which rate first appliesIn the case of any taxable year which includes the date of the enactment of the Timber Revitalization and Economic Enhancement Act of 2015, the qualified timber gain for such year shall not exceed the qualified timber gain properly taken into account for the portion of the year after such date..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
